FILED
                            NOT FOR PUBLICATION                              JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-30225

               Plaintiff - Appellee,             D.C. No. 4:14-cr-00041-BMM

 v.
                                                 MEMORANDUM*
MATTHEW AARON COMBS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Brian M. Morris, District Judge, Presiding

                              Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Matthew Aaron Combs appeals from the district court’s judgment and

challenges his guilty-plea conviction and 70-month sentence for possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Combs’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Combs the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED.




                                          2                                    14-30225